TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                          NO. 03-02-00293-CV



                                      Alaa Eldin Sobol, Appellant


                                                     v.


                                   Patricia Leanne Sobol, Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
             NO. FM200079, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                                 MEMORANDUM OPINION


                By this restricted appeal, appellant Alaa Eldin Sobol attacks a default judgment rendered

against him. Alaa contends that appellee Patricia Leanne Sobol did not comply with the requirements for

service of process, and so the district court was without jurisdiction to render its judgment. We will affirm

the district court=s judgment.


                                            BACKGROUND

                Alaa and Patricia were divorced on July 1, 1999. The final decree of divorce was rendered

in Williamson County; it appointed Alaa and Patricia joint managing conservators of their son, with Patricia
maintaining the exclusive right to establish their son=s residence. The decree also ordered Alaa to pay child

support.

                On October 25, 2001, Patricia filed a motion for enforcement and to modify the parent-

child relationship, including a request for a temporary order, in Williamson County. She also filed a motion

to transfer to Travis County. On November 14, Patricia filed a motion for alternative service along with an

affidavit by a certified process server detailing the attempts he made to serve Alaa. The Williamson County

court signed an order granting the motion for alternative service on November 14. The order states that

service of citation may be made on Alaa by having an authorized person leave a copy of the citation along

with an attached copy of the petition with anyone over sixteen years old at Alaa=s residence or by posting

the citation to the door of his residence. The person executing the return was to demonstrate proof of

service by stating when the citation was served, on whom it was served, and where it was served, according

to the order.

                On November 19, Patricia filed with the court an affidavit of service. By this affidavit, the

certified process server swore that he served Alaa on November 14 by posting the citation on the front

door of the property, in accordance with the order of the court.

                On December 27, the Williamson County court transferred the suit to Travis County. On

January 11, 2002, the Travis County court rendered a default judgment against Alaa, which appointed

Patricia as sole managing conservator and Alaa as possessory conservator of their child, ordered Alaa to

pay $663 every month for child support, awarded judgment against Alaa in the amount of $10,018.99 for




                                                     2
child support arrearages, and awarded Patricia attorney=s fees in the amount of $2,500. By two issues,

Alaa appeals the default judgment.

                                              DISCUSSION

                 A restricted appeal is available for the limited purpose of providing a party who did not

participate at trial with the opportunity to correct an erroneous judgment. TAC Ams., Inc. v. Boothe, 94

S.W.3d 315, 318 (Tex. App.CAustin 2002, no pet.). In a restricted appeal, an appellant must satisfy five

elements in order to obtain a reversal of the underlying judgment: (1) the appeal must be brought within six

months after the trial court signed the judgment; (2) by a party to the lawsuit; (3) who did not participate in

the hearing that resulted in the judgment complained of; (4) who did not timely file a postjudgment motion or

request for findings of fact and conclusions of law or a notice of appeal; and (5) the error complained of

showing the invalidity of the judgment must be apparent on the face of the record. See Tex. Civ. Prac. &

Rem. Code Ann. ' 51.013 (West 1997); Tex. R. App. P. 26.1(c), 30; Norman Communications v.

Texas Eastman Co., 955 S.W.2d 269, 270 (Tex. 1997); Boothe, 94 S.W.3d at 318. In this case, the

only element at issue is whether error appears on the face of the record that would require reversal of the

default judgment. The face of the record, for purposes of a restricted appeal, consists of all the papers on

file in the appeal. Norman Communications, 955 S.W.2d at 270 (citing DSC Fin. Corp. v. Moffitt, 815

S.W.2d 551, 551 (Tex. 1991)).

                 By his first issue, Alaa contends that Patricia failed to comply with a number of statutory

requirements for proper service of process. By his second issue, Alaa urges this Court to set aside the

default judgment, arguing that the district court did not have jurisdiction because Patricia failed to properly


                                                      3
serve him. Patricia responds that Alaa filed an answer with the district court and therefore submitted to the

jurisdiction of the court. In the alternative, Patricia contends that Alaa was properly served and all service

of process requirements were satisfied. We will first address whether Alaa indeed filed a response with the

district court, thus submitting himself to the jurisdiction of the court.

                 In a direct attack on a default judgment, there are no presumptions in favor of valid service

of process. Primate Constr., Inc. v. Silver, 884 S.W.2d 151, 152 (Tex. 1994); Renaissance Park v.

Davila, 27 S.W.3d 252, 255 (Tex. App.CAustin 2000, no pet.). A judgment under direct attack must be

reversed unless jurisdiction of the court to render the judgment appears on the face of the record.

McKanna v. Edgar, 388 S.W.2d 927, 928 (Tex. 1965); Davila, 27 S.W.3d at 255.

                 Personal jurisdiction depends on citation issued to the defendant and served in a manner

authorized by law. C.W. Bollinger Ins. Co. v. Fish, 699 S.W.2d 645, 655 (Tex. App.CAustin 1985, no

writ). Before a court may obtain personal jurisdiction over a person, the person must be given notice that

he has been sued, notice that complies with constitutional and statutory requirements. Cotton v. Cotton,

57 S.W.3d 506, 511 (Tex. App.CWaco 2001, no pet.). A party may waive a failure to satisfy the notice

requirement of personal jurisdiction. Other than proper service or waiver of service, nothing short of a

general appearance will confer jurisdiction upon the court. Fish, 699 S.W.2d at 655.

                 AA general appearance is normally in the form of an answer to the claims made in the suit.@

Cotton, 57 S.W.3d at 511. An answer or appearance must seek a judgment or decision by the trial court

on some question other than that of the court=s jurisdiction. Id. We examine the nature and quality of a




                                                        4
party=s activities to determine whether he has made a voluntary appearance. Id. (quoting Smith v.

Amarillo Hosp. Dist., 672 S.W.2d 615, 617 (Tex. App.CAmarillo 1984, no writ)).

               The letter to which Patricia refers is dated November 30, 2001 and begins with the

greeting, ATo whom it may concern.@ It then continues with the following:


                I have just received a certified letter from [Patricia=s counsel] of a copy which
       appears to be a filing of a motion to transfer and petitioner=s motion for alternative service,
       motion to extend temporary restraining order and motion for enforcement to modify parent-
       child relationship. These motions are filed under No. 98-1416-FC2.

               On receipt of this certified letter which was received on 11/27/01, I contacted an
       attorney in Georgetown, Texas to be advised on which steps to take. The attorney notified
       me on Friday 11/30/01 that a hearing had taken place on 11/19/01 which resulted in a
       judgement against me for not attending the hearing that I had no prior knowledge of until I
       received the certified on letter [sic] 11/27/01. Financially I cannot afford to retain an
       attorney at this time, yet I am very eager to represent myself in another hearing in the court
       of law. I ask for the mercy of the court to reconsider in scheduling another hearing and that
       I may be notified by certified letter on when that hearing is going to take place.

              I have every intention in resolving the situation in the most fair and civil manner. If
       you need to reach me, you can call 813-215-0603 and if I am not available, please leave a
       message on my voice mail.




                                                     5
Like the letter in Cotton, Alaa=s letter includes no certificate of service, no case heading, and no statement

regarding alternative dispute resolution, as required by statute. The letter, however, does bear the

Williamson County district clerk=s stamp, which indicates the district clerk filed the letter on December 6,

2001, only one week after the date indicated in the letter.1 The letter also includes a heading with Alaa=s

Florida address, an address identical to the one shown in the order granting motion for alternative service

and the one on the return of service. Nowhere in the letter does Alaa suggest that he be reached at a

different address. Also, there is no indication that this letter was sent to Patricia or her counsel. 2

                 Furthermore, Alaa=s letter includes the cause number of the case and acknowledges that the

case is pending. He also expresses his intention to represent himself and to Aresolv[e] the situation in the

most fair and civil manner.@ More importantly, he asks the court to schedule another hearing and asks to be

notified of the hearing date. These statements clearly request the court to make a decision regarding the

setting of another hearing and thus, invoke the jurisdiction of the court. Cf. Investors Diversified Servs.,

Inc. v. Bruner, 366 S.W.2d 810, 815 (Tex. Civ. App.CHouston 1963, writ ref=d n.r.e.) (if defendant=s act

in no way recognizes that cause is properly pending or that court has jurisdiction, and no affirmative action is




           1
                The first Monday following the expiration of twenty days after the date that Alaa was served
was December 10, 2001. Thus, by filing his letter on December 6, Alaa made an appearance within the
appropriate time to file an answer.
           2
                  In fact, in her brief, Patricia states that the letter Awas never sent to counsel for [appellee].@
It is clear from the letter, however, that Alaa received a letter from Patricia=s counsel and therefore should
have known how to contact her.


                                                         6
sought from court, it does not constitute appearance). We must therefore conclude that Alaa made a

general appearance by mailing his letter to the district clerk.3 We overrule Alaa=s first and second issues.

                                             CONCLUSION

                 Having concluded that Alaa filed a general appearance and thus submitted himself to the

jurisdiction of the district court, we find no error apparent on the face of the record. We therefore overrule

Alaa=s issues and affirm the district court=s judgment.




                                                   Lee Yeakel, Justice

Before Justices Kidd, B. A. Smith and Yeakel

Affirmed

Filed: April 3, 2003




           3
                Alaa does not assert that he failed to receive notice of the final hearing that resulted in the
judgment he complains of. Nor does he challenge the sufficiency of the evidence or complain about the
absence of a reporter=s record. The only issue before us is whether the district court properly exercised her
jurisdiction.




                                                      7